Title: Benjamin Smith Barton to Thomas Jefferson, 14 September 1809
From: Barton, Benjamin Smith
To: Jefferson, Thomas


          Sir, Philadelphia, Septembre 14th, 1809.
           I have, at this time, in the press a new edition of my work on the Dialects of the American Indians. This edition will be, in many respects, much more correct and satisfactory, as well as more ample, than the former, which you have seen.  I am extremely anxious to possess specimens,—no matter how small,—of the languages which Mr Lewis met with beyond the Missisippi. I will think myself much gratified, and honoured, if you will transmit to me, as early as your convenience may suit, such specimens. I do not ask, or wish for, copies of the entire vocabularies: but only a good selection of about ten or twelve words, from each of them. I need not tell you what words those should be—I am less anxious about the language of the Osages, as I have a tolerable specimen of this. Of the Mandan, I have only 4 or 5 words. of the Pawnees, not one, upon which I would wish to depend.—I shall not fail to make a public acknowledgement of the source from which I receive the words.
          You will, I think, be pleased to hear, that I have received from Mexico, a very important pamphlet on the Astronomy of the ancient Mexicans. It is not a fanciful work, such as an ingenious man might write in his closet, upon from the traditions of Indians, or the vague facts and reports of others. It is truly historical, and is principally founded upon the discovery of the “Mexican Century,” a vast stone monument, which was discovered in Mexico, in the year 1790. The work is written by one Gama, a man of real learning; and will serve to overturn many an ingenious theory, the work of such historians and writers as Robetson, De Pauw &c. The pamphlet is now in the hands of a friend of mine, who is translating it, with great care. I intend to publish it in English; but where, or in what shape, I know not. Whenever the translation shall be finished, I shall, if you wish it, send you the original Spanish, for your perusal.
          I am, Sir, with very great respect, Your obedient & humble servant, &c., B. S. Barton.
        